Citation Nr: 1424872	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for varicose veins in the right leg.  

2.  Entitlement to service connection for a major depressive disorder, to include as secondary to service-connected varicose veins.  

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946, and from January 1949 to August 1950.  The Veteran died on June [redacted], 2010.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran filed a substantive appeal on the claims on appeal in January 2009, prior to his June 2010 death.  

In June 2010, the appellant requested that she be substituted into the Veteran's claims pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A ).  The RO later accepted the appellant's request to act as a substitute on behalf of the Veteran for the appeal that was pending at the time of his death. 

The Board notes that the Director, Compensation and Pension Service, issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claims.  The Fast Letter indicates that this type of a claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In these cases, involving substitution, additional evidence can be added to the file. 

In the decision below, the Board will address the claim to service connection for a major depressive disorder.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has not been added to the record since the October 2012 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).

In a September 2008 statement of record, the Veteran asserts that a bilateral knee disorder should be service connected and compensably rated.  The AOJ has not addressed the Veteran's contentions.  As such, the Board does not have jurisdiction over the issue.  The issue is therefore referred to the AOJ for appropriate development.  The Board notes that the RO denied the Veteran's original service connection claim for a bilateral knee disorder in an unappealed December 1951 rating decision.     


FINDING OF FACT

Depression is related to the service-connected varicose veins.  





CONCLUSION OF LAW

Entitlement to service connection for a major depressive disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claimed that he developed depression as the result of disability related to his service-connected varicose veins.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, a service connection finding is warranted for depression for the following reasons.  First, in private treatment records dated in October 2007, the Veteran's private treating physician diagnosed him with depression.  Second, in the only medical opinion of record to address the Veteran's claim (dated in August 2008), the Veteran's private treating physician indicated that it was as likely as not likely that the depression related in part to disability caused by the Veteran's service-connected varicose veins.  This opinion has probative value because it is provided by the Veteran's treating physician.  Further, the opinion is unchallenged in the record.  

The record indicates that the RO may have attempted to secure a medical opinion from an examiner with QTC Medical Services, Inc. regarding the Veteran's claim to secondary service connection.  The record indicates that QTC notified the Veteran of a medical examination scheduled in March 2008.  It is not clear from the letter whether the purpose of the examination was to evaluate the Veteran's service-connected varicose veins, or to evaluate his service connection claim for depression, or perhaps both.  What is clear is that the Veteran did not appear for the scheduled examination.  

Under 38 C.F.R. § 3.326(a), individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.
  
In this matter, the Veteran and the appellant repeatedly indicated that the Veteran could not appear for the QTC examination because the Veteran was housebound due to disability associated with the varicose veins.  Private treatment records tend to support these claims, as they note "severe" symptoms associated with varicose veins.  Moreover, the Board notes that the Veteran was approaching the age of 90 at the time of the scheduled examination.  The Veteran and the appellant also maintain that QTC indicated to them that, given the Veteran's immobility, QTC would arrange to evaluate the Veteran at his residence, or at the facility in which he was then hospitalized.  The record does not indicate that such an examination was scheduled for the Veteran.  Cf. Bolton v. Brown, 8 Vet. App. 185 (1995) (incarcerated veterans are entitled to the same care and consideration given to other veterans). 

Based on the record in this matter, the Board finds that the approach directed under 38 C.F.R. § 3.655 must be followed.  Given that good cause has been shown for the Veteran's failure to appear for a scheduled examination, the original claim for compensation can and should be decided on the evidence of record.  As the preponderance of the evidence of record is not against the Veteran's claim, service connection is warranted for a major depressive disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a major depressive disorder is granted.  


REMAND

Additional development is necessary for the issues remaining on appeal.  

The August 2008 statement from the Veteran's physician indicates that the Veteran had been in receipt of disability benefits from the Social Security Administration  (SSA).  The record does not indicate that a request to SSA has been made in an effort to include in the claims file evidence pertaining to any such award.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Further, the record indicates that private medical evidence may be outstanding.  The RO should again attempt to obtain from the appellant authorization to retrieve all relevant private medical evidence pertaining to treatment the Veteran received for his service-connected disorder prior to his death.  The appellant should again be provided with a VA Form 21-4142, and authorization to obtain relevant private evidence should again be sought.    

To fairly rate the Veteran's varicose vein disorder, the private and SSA records should be reviewed.  

Lastly, the Veteran argued in a January 2009 statement that his varicose vein disorder caused him to be unemployable.  Notice regarding this claim should be provided pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Moreover, the RO should adjudicate whether a TDIU was warranted during the appeal period.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the appellant a VCAA notification letter regarding the issue of entitlement to a TDIU.

2.  Request that the appellant submit or authorize the release of any private medical evidence pertaining to the Veteran's treatment from December 2006 until his death in June 2010.  If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure same, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

3.  Attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be detailed in the claims folder.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

4.  After completion of the above, readjudicate the claims on appeal, to include the claim to a TDIU.  Ensure that evidence included in the claims file since the October 2012 SSOC has been considered.  If full benefits are not granted, issue a SSOC and afford the appellant an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


